IN THE SUPREME COURT OF THE STATE OF DELAWARE


  THE DELAWARE AUCTIONEERS                  §
  ASSOCIATION,                              §      No. 456, 2016
                                            §
                Plaintiff-Below,            §
                Appellant,                  §
                                            §      Court Below:
         v.                                 §
                                            §      Superior Court of the
  DELAWARE REAL ESTATE                      §      State of Delaware
  COMMISSION,                               §
                                            §      C.A. No. N15C-04-012
                Defendant-Below,            §
                Appellee.                   §

                              Submitted: February 15, 2017
                              Decided: February 16, 2017

  Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                          ORDER


         This 16th day of February 2017, the Court, having considered this matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and for

the reasons assigned by the Superior Court in its decision of August 10, 2016.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:


                                            /s/ Karen L. Valihura
                                                   Justice